Citation Nr: 9936110	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-13 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
shell fragment wound to the right thigh, with scarring and 
retained metallic fragments, currently rated as 30 percent 
disabling.  

2.  Entitlement to an increased evaluation for residuals of 
shell fragment wound to the left thigh, with scarring and 
retained metallic fragments, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  

This matter was initially brought to the Board of Veterans' 
Appeals (the Board) from rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii in February 1997.  

The veteran also has service connection for hemorrhoids, 
evaluated as noncompensably disabling.

The veteran provided testimony at a hearing held before a 
Hearing Officer at the RO in May 1997, of which a transcript 
is of record.  [Tr.]

In a rating action in October 1997, under Codes, which will 
be discussed in more detail below, the RO increased the 
rating assigned for the veteran's residuals of shrapnel 
wounds to the right thigh from 10 to 30 percent disabling.  
Since this is not the maximum assignable, the issue remained 
on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The case was forwarded to the Board on entitlement to 
multiple increased ratings to include a total rating based on 
individual unemployability.

In a decision in July 1998, the Board granted a 100 percent 
rating for post-traumatic stress disorder (PTSD), and denied 
entitlement to an increased (compensable) rating for a scar 
of the left ear tympanum with history of acute aerootitis and 
otitis media.  

As noted therein, the action taken by the Board with regard 
to the PTSD issue rendered moot the also then pending issue 
of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  
VAOPGCPREC 6-99 (1999).

The Board remanded the case for development on the issues of 
entitlement to increased evaluations for residuals of right 
and left thigh shrapnel injuries.

In the interim, in a decision in August 1999, the RO found 
that the veteran was competent, was not entitled to aid and 
attendance benefits, and that there was basic entitlement to 
Chapter 35 benefits.  It also addressed his claim for special 
clothing benefits.  The veteran has not submitted a notice of 
disagreement with these actions Accordingly, the Board does 
not have jurisdiction to consider the issues.  Shockley v. 
West, 11 Vet. App. 208 (1998) (the Board does not have 
jurisdiction over an issue unless there is a jurisdiction 
conferring notice of disagreement)  see also Ledford v. West, 
136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 
(Fed. Cir. 1998).

The RO also had confirmed the prior denial of increased 
ratings for the shell fragment wounds, issued a Supplemental 
Statement of the Case, and in October 1999, returned the case 
to the Board for further appellate consideration.  

A written presentation by the veteran's representative, The 
American Legion, in November 1999 included the current 
appellate issues, and inadvertently also one of those issues 
on which the Board issued a final decision in July 1998.  The 
only current appellate issues are as characterized on the 
front cover of this decision.


FINDINGS OF FACT

1.  Residuals of underlying muscle injury involving Muscle 
Group XIV in the veteran's right thigh include retained 
foreign bodies in soft tissues, significant pain on motion 
and some instability requiring the use of a cane; impairment 
may reasonably be considered moderately severe, but less than 
severe.

2.  The veteran's right thigh fragment wound scar was 
demonstrably tender on repeated private and VA examinations.

3.  There is no apparent muscle damage to the left thigh as a 
result of shrapnel wounds; the scar site itself is nontender, 
but the overall shrapnel injury causes mild overall left 
thigh pain particularly on movement.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals, shell fragment wound to the right thigh, with 
injury to Muscle Group XIV, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40-4.56, 4.72, 4.73, Code 5314 (1996, 1999).

2.  A separate 10 percent evaluation is warranted for a 
tender and painful shrapnel wound scar on the right thigh.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Code 7804 
(1999). 

3.  The criteria for an evaluation in excess of 10 percent 
for scar residuals, shell fragment wound to the left thigh, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.2, 4.7, 4.56, 4.73, Code 5299-7804 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

With respect to conclusions reached on any given medical 
issue to include a determination with regard to such things 
as degree or extent of functional impairment of a disability, 
etc., the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") has repeatedly 
admonished that VA cannot substitute its own judgment or 
opinion for that of a medical expert.  See, i.e., Colvin v. 
Derwinski, 1 Vet. App. 761 (1991).  

The Court has also held that a determination with regard to 
entitlement to the assignment of specific ratings must be 
made upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in diagnostic 
codes by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  As will 
be discussed below in pertinent part, in this case, the Board 
has considered whether other rating codes might be more 
appropriate than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1999).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994);  Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

As noted in the Board's prior remand on these issues, 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  Further, while a separate rating for pain 
is not required, the impact of pain must be considered in 
making the rating action.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).

The Board notes that the criteria for rating muscle injuries 
under of the VA Schedule for Rating Disabilities were revised 
effective July 3, 1997.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); Marcoux v. Brown, 10 Vet. App. 3 (1996).

As there is no indication that the Secretary has precluded 
application of either the old or amended version of the 
pertinent regulations, due process considerations dictate 
that the veteran's claim for an increased evaluation for 
residuals of shrapnel wounds involving the right and left 
thighs be evaluated by the RO under the pertinent regulations 
effective both before and after the July 1997, amendment.  
See Bernard v. Brown, 4 Vet. App. 384 (1995).

Under both the old and new criteria muscle injury, to Muscle 
Group XIV, anterior thigh group that is severe, warrants a 40 
percent evaluation.  Moderately severe injury warrants a 30 
percent evaluation, and moderate injury a 10 percent rating.  
38 C.F.R. § 4.73 Diagnostic Code 5314 (1997, 1999).

Under the old provisions of 38 C.F.R. § 4.56, muscle injuries 
are considered slight if they involve simple muscle wounds 
without debridement, infection or the effects of lacerations.  
Treatment records typically show a wound of slight severity 
or relatively brief treatment and a return to duty, and 
healing with good functional results, and no consistent 
complaints of the cardinal symptoms of muscle injuries or 
painful residuals.  The objective findings would include a 
minimal scar, little if any evidence of a fascial defect, 
atrophy, or impaired muscle tonus, and no significant 
impairment of function and no retained metallic fragments.

Shell fragment wounds are considered moderately disabling 
under the old criteria contained in 38 C.F.R. 4.56, if they 
involve deep penetration by small shell fragments of 
relatively short track.  The medical records would show 
hospitalization during service and records following service 
showing consistent complaint from the time of the first 
examination forward of one or more of the cardinal symptoms 
of muscle wounds particularly fatigue and fatigue pain after 
moderate use.  Current objective findings would include scars 
indicative of a relatively short track of the missile through 
muscle tissue, signs of moderate loss of deep muscle fascia 
or substance, or impairment of muscle tonus, and of definite 
weakness or fatigue.

A moderately severe shell fragment wound would result from a 
deep penetrating wound by a high velocity missile of small 
size or large missile of low velocity, with debridement, 
prolonged infection or sloughing of soft parts, and 
intermuscular cicatrization (scars extending into muscle 
tissue).  The medical records would show hospitalization for 
a prolonged period during service for treatment of a severe 
wound with record s of consistent complaints of the cardinal 
symptoms of a muscle injury.  The objective findings would 
include relatively large scars so situated as to indicate a 
track of the missile through important muscle groups.  There 
would be indications of moderate loss of muscle substance or 
moderate loss of normal firm resistance compared with the 
sound side.  There would also be evidence of marked or 
moderately severe muscle loss.  

For a severe disability evaluation, the original injury 
should have been a through and through or deep penetrating 
wound due to a high velocity missile, a large or multiple low 
velocity missiles, the explosive effect of a high velocity 
missile, or a shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding, and cicatrization.  The injury 
should have resulted in extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation should show moderate or extensive loss of deep 
fascia or of muscle substance or soft or flabby muscles in 
wound area.  The muscles will not swell and harden normally 
in contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements should show 
positive evidence of severe impairment of function.  In 
electrical tests, reaction of degeneration is not present but 
a diminished excitability to faradic current compared with 
the sound side may be present.  Visible or measured atrophy 
may or may not be present.  Adaptive contraction of opposing 
group of muscles, if present, indicative of severe damage may 
be present.  Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum, or vertebrae, with epithelial 
sealing over the bone without true skin covering, in an area 
where bone is normally protected by muscle, indicates severe 
disability.  Consideration of atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included if there 
is sufficient evidence of severe disability.

38 C.F.R. § 4.56(a)(b)(c) (as in effect prior to July 3, 
1997).

Under the new provisions of 38 C.F.R. § 4.56:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.  (b) A through-and-through 
injury with muscle damage shall be 
evaluated as no less than a moderate 
injury for each group of muscles damaged.  
(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  (d) Under 
diagnostic codes 5301 through 5323, 
disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:

(1) Slight disability of muscles.  (i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.

(2) Moderate disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles.  (i) 
Type of injury. Through and through or 
deep penetrating wound due to high- 
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function. 

If present, the following are also signs 
of severe muscle disability: (A) X-ray 
evidence of minute multiple scattered 
foreign bodies indicating intermuscular 
trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of 
the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial 
sealing over the bone rather than true 
skin covering in an area where bone is 
normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic 
tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy 
of muscle groups not in the track of the 
missile, particularly of the trapezius 
and serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

38 C.F.R. § 4.56 (1999)

Muscle Group (MG) XIV, involving extension of knee (2, 3, 4, 
5); simultaneous flexion of hip and flexion of knee (1); 
tension of fascia lata and iliotibial (Maissiat's) band, 
acting with MG XVII (1) in postural support of body (6); 
acting with hamstrings in synchronizing hip and knee (1, 2).  
Anterior thigh group: (1) Sartorius; (2) rectus femoris; (3) 
vastus externus; (4) vastus intermedius; (5) vastus internus; 
(6) tensor vaginae femoris.  When the muscle injury is severe 
a 40 percent rating is assigned.  When moderately severe a 30 
percent evaluation is warranted.  Moderate impairment is 
granted a 10 percent rating, and when the injury is slight 
the evaluation is zero, noncompensable.  38 C.F.R. § 4.73, 
Diagnostic Code 5314 (as in effect after July 3, 1997).

For injury to Muscle Group XV, which function in adduction 
and flexion of hip and certain other movements, a maximum of 
30 percent is assignable for severe involvement under Code 
5315.  

For injury to Muscle Group XIII (extension of hip and knee 
flexion, etc.), and injury to Muscle Group XVI (flexion of 
hip), are rated as 30 percent disabling when moderately 
severe, or 40 percent when severe under Codes 5313 and 5316, 
respectively.  

Scars are ratable as 10 percent disabling when superficial, 
poorly nourished or with repeated ulceration under Code 7803; 
or at 10 percent when superficial, tender and painful on 
objective demonstration under Code 7804.  These 10 percent 
ratings may be assigned when the requirements are met even 
though the location may be on the tip of a finger or toe, and 
the rating may exceed the amputation value for the limited 
movement under Note 1, 38 C.F.R. § 4.118 (1999).  Otherwise, 
scars (not involving the face or similar area where other 
codes take into consideration cosmetic impairments as well), 
may be rated on the basis of limitation of function of the 
part involved under Code 7805.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


I.  Residuals of shell fragment wound of the right thigh, 
involving Muscle Group XIV, 
with scarring and retained metallic fragments

Factual Background

Pertinent service records show that on June 28, 1968 while at 
Cu Chi, the veteran was seen at a brigade base camp for a 
fragment wound involving the right thigh with hematoma.  
There was a small retained fragment posterior to the lower 
femur shown on X-ray.  The wound was cleansed, debrided and 
dressed.  Two days later when the dressing was changed, the 
wound was described as fairly clean.  

On July 1, 1968, it was noted that he had developed large 
hematoma under the fascia and he was referred to a larger 
facility due to the lack of proper instruments at the brigade 
base camp.  The wound was again debrided further and the 
hematoma evacuated and closed with sutures.  He was given 
antibiotics, limited duty for two weeks and told to elevate 
the leg and remain in bed that day.

On July 11, 1968, when he returned to the company area, the 
wound looked "OK," but there was some hematoma at the 
immediate wound area.  He was given quadriceps exercises, and 
half of the sutures were removed.  By July 14, when the 
remaining sutures were removed, the wound had minimal gaping 
and he was given light duty for three more days. 

On VA examination in April 1969, the veteran reported that he 
developed pain in the area of the right thigh scar when he 
placed any heavy stress on the leg such as when weight 
lifting, or when the weather was cool and damp.  There was no 
numbness of tingling.  Examination showed a well-healed 
nontender scar, 1" x 3/8" on the anterior medial aspect of 
the right thigh about 3" above the knee.  There was slight 
tenderness in the area posterior to the scar.  Hip motion was 
normal and there was no gross muscle atrophy.  X-ray of the 
right thigh showed a small metallic fragment in the soft 
tissues of the distal medial aspect of the right thigh.

In the initial rating action in May 1969, service connection 
was granted for scars, shell fragment wound, right thigh with 
retained metal fragments, and a 10 percent rating assigned 
under Code 7804.

When examined by VA in 1988, the veteran indicated that he 
had limited some of his prior activities due to the fragment 
wounds.

VA outpatient records from the mid-1990's show that the 
veteran complained of increased pain and discomfort from the 
fragment wound in the right thigh.

At the personal hearing in May 1997, the veteran testified 
that he had daily tightening in his right leg, particularly 
when he walked, and there was a pounding sensation, of which 
the right thigh was worse than the left.  Tr. at 3.  He said 
that he been treated for this by VA, that he limped, and had 
been given a cane for helping in walking.  Tr. at 3.  He 
indicated that his more recent work had been at Sears, but he 
could not stand, and lost that job because of his PTSD and 
his back.  Tr. at 3, 9.   

On a report of an orthopedic examination by CFHL, M.D., a 
private physician, in May 1997, it was noted that the veteran 
gave a history of shrapnel wounds from service.  The veteran 
stated that the fragments were not all removed from the leg, 
and after service, he had developed pain on running in the 
right thigh and right wound area.  This right thigh pain had 
increased over the last 8 years.  

The veteran's current complaints were in the right 
anteromedial thigh area, in the area of the wound site.  He 
reported that he had pain with prolonged walking more than 2 
blocks, walking up stairs or trying to do a squat.  He used a 
cane on his right side.  

On examination, the veteran's gait was wide and he used a 
cane in the right hand.  He was able to walk a few steps 
without the cane.  He complained of pain in the right 
anterior thigh scar with each step on the right leg.  On the 
right anteromedial thigh, distal portion, right over the 
vastus medialis obliquus muscle, there was a 3 x 1 cm. scar 
which was nontender to light touch.  There was pain with deep 
palpation over the scar itself and also over the vastus 
medialis obliquus muscle.  

Sensation was intact in the fight lower extremity on 
examination.  Range of motion of the right knee was 0-135 
degrees.  There was pain with flexion from 90 degrees on, and 
pain with further flexion past 135 degrees.  There was also 
pain with resisted quadriceps extension and tenderness noted 
over the vastus medialis obliquus muscle as well.  Motor 
examination of the hamstrings, ankle dorsiflexor and plantar 
flexor muscles were intact, as well as hip abductor and 
adductor muscles.   

The pertinent diagnosis was status post shell fragment wounds 
to the right distal anteromedial thigh, with probable 
scarring of the vastus medialis obliquus, causing symptoms 
with use of the quadriceps muscles.  It was felt that he 
might need further work-up. 

In the rating action by the RO in October 1997, an increased 
rating from 10 to 30 percent was assigned for the right thigh 
shrapnel injuries, changing the Code from 7899-7804 to Code 
5314.

On VA examination in August 1997 to evaluate his back 
complaints, the veteran reported that he had developed some 
numbness in both legs.  In the last 2-3 years he had 
reportedly fallen about 12 times due to the loss of sensation 
in the right leg.  He had been using a cane for about a year.  
For pain, he took Darvocet N, 100, at night.  No specific 
findings were made as to the residuals of the shrapnel wound 
in the right thigh.

On VA examination in February 1999 by an orthopedic surgeon, 
the veteran reported that his shrapnel wounds had healed 
after the initial injuries and some drainage, but that he had 
had symptoms since 1968.  He stated that at the present time, 
he was limited to very little activity of a physical nature 
because of the pain in the distal right thigh.  He used a 
cane in the right hand.  He also had difficulty with stairs 
and with squatting maneuvers.  The pain was entirely related 
to activity and he said he did not take pain medication for 
it. 

The VA examiner noted that records showed that the initial 
injury involved the right thigh quadriceps muscle, without 
nerve or bony injuries, and there had been no sign of injury 
thereto since then.  On examination, there were two small 
scars on the right medial thigh.  The scar on the right thigh 
was minimally tender.  There seemed to be no feeling of 
adhesion on palpation of the scar tissue and all the tendons 
in the area were intact.  The quadriceps muscles were equal 
and without evidence of herniation.  The right knee was 
within normal limits and the veteran was able to do 
satisfactory contraction of the quadriceps muscle and had 
good strength.  

X-rays showed fragments in the right distal thigh medial to 
the femur and slightly posterior to it.  It was the 
examiner's opinion that the injury with shrapnel had damaged 
the quadriceps muscle and that the veteran's significant pain 
was associated with such muscle impairment.  

In an addendum provided by the same VA orthopedic surgeon in 
May 1999, it was noted that at the time of the prior 
examination, the range of motion of the right knee and hip 
were normal, 0-150 degrees, and symmetrical.  Flexion was 
possible to 120 degrees, abduction to 50 degrees. 

Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to a compensable rating for residuals, shrapnel 
wounds to the right thigh, is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

In general, an allegation of increased disability is 
sufficient to establish as well grounded a claim seeking an 
increased rating.  See Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

The veteran's assertions concerning the severity of his right 
thigh disability (which are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an increased rating for this disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist him with the development of this claim.  
Godwin v. Derwinski, 1 Vet. App. 419 (1991); White v. 
Derwinski, 1 Vet. App. 519 (1991).

The Board finds that under either version of § 4.56 an 
increased evaluation would not be warranted.  In other words 
the record does not show severe muscle disability.  The 
veteran was not hospitalized for a prolonged period, being 
returned to duty within approximately two weeks.  The injury 
healed without binding, cicatrization or sloughing of body 
parts.  He does not have scars of the type descriptive of 
severe disability under the old criteria or any of the 
objective findings descriptive of a severe injury under the 
new criteria.

The current moderately severe evaluation recognizes muscle-
related limitation generally involving the quadriceps area, 
and the vastus medialis obliquus muscle in particular, under 
Muscle Group XIV, and his use of a cane for ambulating.

While the veteran appeared to have some limitation of muscle 
function on examinations in 1997, this appears to ebb and 
wane to some extent, consistent with what might be described 
as "flare-ups", and as shown by comparing several VA and 
private examinations.  Nonetheless, the veteran clearly 
continues to have instability.  And in any event, he 
continues to complains of what has been characterized by 
examiners as significant muscle derived pain on most 
movements of the right thigh.  He has apparent fatigability 
of that limb as well given his current complaints.  

An evaluation in excess of 30 percent for muscle damage to 
the right thigh as a result of shrapnel wound is not 
demonstrated when comparing recent and current clinical 
symptomatology to the mandates of the regulatory criteria.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for residuals of shrapnel 
wound involving Muscle Group XIV.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

On the other hand, the Board finds that in addition to the 
muscle damage to the right thigh, the veteran also has a 
tender scar as a result of the shrapnel injury, with retained 
fragments.  This is separate and apart from the underlying 
muscle dysfunction.  And under applicable regulations and 
judicial guidelines to include Esteban, the Board finds that 
there is a reasonable basis for assigning a separate 10 
percent rating for that objectively demonstrated tender scar 
under 38 C.F.R. § 4.118 and Diagnostic Code 7804.


II.  Residual shell fragment wound of the left thigh,
with scarring and retained metallic fragments

Factual Background

Pertinent service records show that on April 21, 1968, the 
veteran was seen at a brigade base camp for a fragment wound 
in the left anterior thigh, 3" below the inguinal ligament.  
There was some initial numbness in distribution of the 
lateral femoral cutaneous nerve.  Other findings were intact.  
The fragment could not be removed.  The entrance wound was 
debrided and he was placed in Quarters for 3 days.  

On his return three days later, the wound was minimally 
infected with Pseudomonas; it was debrided under local 
anesthesia, and then dressed with bacitracin and neomycin 
dressing.  He was told to cleanse the area daily with 
peroxide to allow secondary healing.  

When seen on April 27, 1968, the wound was said to be healing 
well.  He was to continue to dress it daily.

On VA examination in April 1969, there was no limitation of 
motion of the left thigh or hip.  The veteran reported that 
he had aching in the left thigh when the weather was cool and 
damp.  Examination showed a well-healed nontender scar, 1/2" 
x 1/4" on the anterior aspect of the thigh below the inguinal 
ligament.  There was no numbness of tingling.  X-rays showed 
a small soft tissue foreign body in the anterior aspect of 
the left thigh, upper aspect.

In the initial rating action in May 1969, service connection 
was granted for scars, shell fragment wound, left thigh with 
retained metal fragments, and a 10 percent rating assigned 
under Code 7804.

When examined by VA in 1988, the veteran indicated that he 
had limited some of his prior activities due to the fragment 
wounds.

At the May 1997 personal hearing, the veteran testified that 
he had tightening in his leg on a daily basis and a pounding 
sensation when he walked.  This symptom was less severe in 
the left leg than the right.  Tr. at 3.

On a report of an orthopedic examination by CFHL, M.D., a 
private physician, in May 1997, the veteran gave a history of 
shrapnel wounds.  In addition to the primary problems with 
the right thigh, he had also developed occasional discomfort 
in the left thigh wound area that was on the proximal 
anterolateral side.  He reported that he had worked at Sears 
from 1971-1996 and had stopped work due to back pain. 

On examination of the left anterior lateral thigh, just 
distal to the groin crease, there was a 2 x 0.5 cm. flat scar 
which was not tender to light touch or deep palpation.  Left 
hip range of motion was flexion of 120 degrees, extension of 
30 degrees, with internal and external rotation, adduction 
and abduction of 40 degrees.  Left knee range of motion was 
0-140 degrees without laxity.  The pertinent diagnosis was 
status post fragment wound to the left anterolateral proximal 
thigh with minimal symptoms.

On VA examination in August 1997 to evaluate his back, the 
veteran reported that he had developed numbness in both legs.  
No specific findings were made as to the left thigh 
disability.

On VA examination in February 1999 by an orthopedic surgeon, 
the veteran gave a history of the left thigh injury in 
service.  He said he had had symptoms since then.  On 
examination, there was a scar over the left anterior proximal 
thigh, which was nontender, and without adhesive formation 
underlying it.  Tendons were intact.  Muscles were normal and 
he had good strength.  X-rays showed a fragment in the left 
anterior trochanteric area superimposed on bone but not 
contiguous with it.  
 
In an addendum provided by the same VA orthopedic surgeon in 
May 1999, it was noted that at the time of the prior 
examination, the range of motion of the left knee and hip 
were normal, 0-150 degrees, and symmetrical.  Flexion was 
possible to 120 degrees, abduction to 50 degrees. 

Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to a compensable rating for residuals, shrapnel 
wounds to the left thigh, is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish as well grounded a claim seeking an 
increased rating.  See Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

The veteran's assertions concerning the severity of his left 
thigh disability (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an increased rating for this disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist the veteran with the development of this 
claim.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); White v. 
Derwinski, 1 Vet. App. 519 (1991).

With regard the evaluation of the current residuals of the 
veteran's left thigh shrapnel wounds, the Board notes that 
there is a retained fragment still shown on X-ray.  However, 
there is no evidence that the fragment is in or otherwise 
impacting bone or otherwise functionally impairing in any 
way.  And while the veteran states that he has pain, which 
has been said to be due to the shrapnel injury, there has 
been no sign since then including at present of any injury to 
muscle, nerve, etc.  

The RO assigned a 10 percent rating for residuals of the left 
thigh injury on the basis of the alleged pain, presumably as 
a result of the scar under the provisions of Diagnostic Code 
7804.  However, recent examinations have shown that the 
veteran's scar is asymptomatic. 

In any event the record does not show that the veteran's 
injury required debridement or resulted in infection.  The 
veteran received only brief treatment before returning to 
duty, and his scar appears to be minimal in that it is 
currently asymptomatic and did not result in any reported 
fascial loss.  There have also been no findings of weakness, 
loss of power, a lowered threshold of fatigue, fatigue pain, 
impairment of coordination, or uncertainty of movement.  In 
reaching this conclusion the Board has considered the 
veteran's hearing testimony and subjective complaints.  
However, these complaints and the use of a cane were 
attributed to the right thigh injury on the most recent 
examination.

Recent examinations have not documented any symptomatology 
relative to the left thigh wound.  The Board finds that there 
is no basis for the assignment of more than a 10 percent 
rating.  Absent any other functional limitation due to the 
shrapnel injury, an evaluation in excess thereof is not 
warranted under any alternative schedular criteria. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for residuals of shrapnel 
wound to the left thigh manifested by scar and retained 
fragments and no muscle or other functional damage.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
pertinent theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the RO has provided the 
criteria for assignment of an extraschedular evaluation, and 
has to some extent discussed them in light of the veteran's 
claim for an increased evaluations for his right and left 
thigh shrapnel wound disabilities.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

The appellant is not working.  However, he reported that he 
stopped working due to back pain.  There is no evidence that 
the shell fragment wounds of the thighs cause marked 
interference with employment.

The evidentiary record show that the veteran's thigh wounds 
have required no periods of hospitalization.  Thus, it cannot 
be concluded that they require frequent periods of 
hospitalization.

Hence, no basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits, or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation for 
the right and left thigh shrapnel wounds.



ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals, shrapnel wound to the right thigh involving Muscle 
Group XIV is denied.

Entitlement to a separate 10 percent rating for a tender 
right thigh scar is granted, subject to the regulatory 
criteria relating to the payment of monetary awards.

Entitlement to an evaluation in excess of 10 percent for 
residuals, shrapnel wound to the left thigh is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

